DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Status of Claims
Claims 1-14 are currently pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 11 & 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Furuichi (JP 2016207635 A, and hereinafter using, as a translation, corresponding US 2018/0123118 A1).
Regarding claims 1-4, 6-8 & 11, Furuichi teaches a positive electrode active material comprising a lithium transition metal oxide and a lithium tungsten oxide compound such as Li2WO4
Regarding claim 5, Furuichi teaches the compound of claim 1 but is silent as to in a crystal structure of the compound, a portion of the lithium residing on a W crystallographic site. However, the instant specification teaches that “it is understood that lithium 11 in excess of a stoichiometry of 2 in Formula 1 resides on tungsten crystallographic sites” ([0030]). In an exemplary embodiment of forming the compound of instant claim 1, Furuichi teaches 15.6 g of tungsten oxide (WO3) to be mixed with 5.6 g of lithium hydroxide (LiOH) ([0153]). Using the known molar masses of LiOH (23.95 g/mol) and WO3 (231.84 g/mol) as well as the weight of each compound used in the inventive embodiment above, the number of moles of Li and W in the reactants can be calculated as follows:								15.6 g WO3 * (1 mole WO3 / 231.86 g WO3) * (1 mole W / 1 mole WO3) = 0.06 moles W		5.6 g LiOH * (1 mole LiOH / 23.95 g LiOH)* (1 mole Li / 1 mole LiOH) = 0.23 moles Li		Thus, since there are about 4 moles of lithium for every mole of tungsten (i.e in excess of a stoichiometry of 2), one of ordinary skill in the art would expect the excess lithium to reside on tungsten crystallographic sites.	.						  
Regarding claim 13, Furuichi teaches a method of manufacturing the above cited lithium tungsten oxide compound, the method comprising contacting a compound comprising lithium with a compound comprising tungsten ([0077], [0087]-[0090] & [0097]-[0101]) and heat-treating the mixture to obtain the lithium tungsten oxide compound ([0106]-[0107]).

Claims 9, 12 & 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by as being anticipated by Kurihara (JP 2017135047A).
Regarding claim 9, Kurihara teaches an electrolyte composition comprising Li2WO4
Regarding claim 12, Kurihara teaches a lithium battery comprising a negative electrode, a positive electrode, a separator disposed between the positive and negative electrodes, wherein the separator comprises Li2WO4 ([0025]-[0027] & [0036]).
Regarding claim 14, Kurihara teaches a method of manufacturing a lithium battery, the method comprising providing a negative electrode, providing a negative electrode, disposing Li2WO4, as part of a separator, on the positive electrode and disposing the negative electrode on the positive electrode and separator stack to form a stacked electrode assembly ([0025]-[0027] & [0036]). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kurihara (JP 2017135047A) in view of Kuratani (US 2017/0005307 A1).
Regarding claim 10, Kurihara teaches a separator comprising a porous film of polyethylene or polypropylene having many fine pores and Li2WO4 on the porous film ([0025]-

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894.  The examiner can normally be reached on M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/NATHANAEL T ZEMUI/Examiner, Art Unit 1727